DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
Claims 26-28 were added on 12/10/2020.  Claims 29-32 are currently added.  Claims 26-28 are currently amended.  Claims 8 and 16-25 are canceled.  Claims 1-7, 9-15 and 26-32 are pending and have been examined in this application.  This communication is the first action on the merits.  As of the date of this communication, no Information Disclosure Statements (IDS) have been filed on behalf of this case.


Election/Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on 12/10/2020 is acknowledged.  Claims 16-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected transactions dependent on location of mobile devices, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 12/10/2020.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
	The disclosure of the prior-filed application, Application No. PCT/CA2009/001605, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. PCT/CA2009/001605 at least does not disclose determination of whether: the transaction is linked to any online user activity of the one or more members with the participant identifier; and the respective geographical locations of the one or more members and the merchant of the one or more merchants are in the same vicinity; and if so, then: determining with a level of certainty whether the transaction is linked to the online user activity of the one or more members with the participant identifier, wherein the determined level of certainty varies based on: the length of the elapsed time; the data related to the online user activity; and the data associated with the transaction.
	Therefore, as the present application is a continuation of the prior-filed application, Application No. PCT/CA2009/001605; and the claims are not supported by the disclosure of the application, the current claims, 1-7, 9-15 and 26-32 of present application do not receive priority to the filing date of Application No. PCT/CA2009/001605.






Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 11 of U.S. Patent No. 9,111,295.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same subject matter, perform similar method steps and a person of ordinary skill in the art would not be free to practice one of the claimed inventions without infringing upon the other inventions.
	The difference lies only in that Claim 1 of the present application recite for example “the respective geographical locations of the one or more members and the merchant of the one or more merchants are in the same vicinity; and if so, then:” whereas Claims 1 and 11 of ‘295 patent do not.  However, it would have been obvious to one having ordinary skill in the art to modify Claim 1 by adding the limitation to check the location of a user and a merchant as it is a common aspect in providing location based incentives, and it does not effect any change on the invention.  Furthermore, removing the additional limitation of Claim 1 of the present application from Claims 1, 11 of ‘295 patent, would still have both performing the same exact function.  It is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA 1963).  Also, note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  Additionally, Claim 1 of the ‘295 patent is a system claim and provides for obvious system claim structures such, as data storage and processor.  Table 1 is provided below to highlight the equivalent limitations found in the claim sets.

Table 1
15914626
‘295
Claim 1:
Claim 11:
monitoring, receiving, and storing in the data storage device, electronic signals representing data related to online user activity of the one or more members, the 

 



receiving or accessing data associated with the transaction;
detecting an occurrence of a transaction associated with a merchant of the one or more merchants, and receiving or access data associated with the transaction; 

determining a participant identifier of the one or more members from the data associated with the transaction; 

determining a participant identifier of the one or more members from the data associated with the transaction;
 
determining a length of elapsed time between the occurrence of the transaction and the occurrence of the online user activity of the one or more members;
determining a length of elapsed time between the occurrence of the transaction and the occurrence of the online user activity of the one or more members; 

triggering, as a result of detecting the occurrence of the transaction associated with the participant identifier, a determination of whether: 
the transaction is linked to any online user activity of the one or more members with the participant identifier;

and the respective geographical locations of the one or more members and the merchant of the one or more merchants are in the same vicinity; 
and if so, then: 
triggering, as a result of detecting the occurrence of the transaction associated with the participant identifier, a determination of whether the transaction is linked to any online user activity of the one or more members with the participant identifier;

determining with a level of certainty whether the transaction is linked to the online user activity of the one or more members with the participant identifier, wherein the determined level of certainty varies based on: 
the length of the elapsed time; 
the data related to the online user activity; 
and the data associated with the transaction, 

determining with a level of certainty whether the transaction is linked to the online user activity of the one or more members with the participant identifier, wherein the determined level of certainty varies based on the length of the elapsed time, the data related to the online user activity, and the data associated with the transaction; 

and based on the determined level of certainty and the data related to the online user activity, generating one or more incentives.

and based on the determined level of certainty and the data related to the online user activity, generating one or more incentives.






Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-15 and 26-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In Claims 1, 6, 15 and 29 the subject matter “wherein the stored data related to the online user activity of the one or more members is indexed by the participant identifier of the corresponding member of the one or more members” is not supported by the original disclosure.  The specification states that at “least one participant identifier may be stored in the data storage area for each registered participant of the marketing system
In Claims 1, 6, 15 and 29 the subject matter “determination of whether: the transaction is linked to any online user activity of the one or more members with the participant identifier; and the respective geographical locations of the one or more members and the merchant of the one or more merchants are in the same vicinity; and if so, then: determining with a level of certainty whether the transaction is linked to the online user activity of the one or more members with the participant identifier, wherein the determined level of certainty varies based on: the length of the elapsed time; the data related to the online user activity; and the data associated with the transaction” is not supported by the original disclosure.  The specification states that “incentives may be provided based upon a member entering a specific geographical location and/or zone. Such an incentive may be provided to one or more participants upon a member entering the parking lot of a shopping centre, or any other geographical location and/or zone” [0134].  This does not describe that a determination of whether: the respective geographical locations of the one or more members and the merchant are in the same vicinity; and if so, then: determining with a level of certainty whether the transaction is linked to the online user activity of a member.  The disclosure presented in a continuation must not include any subject matter which would constitute new matter if submitted as an amendment to the parent application.  See MPEP 201.07.  Claims 2-5; 7, 9-14 and 26-28, 30-32 by being dependents of Claims 1, 6 and 29 respectively are also rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 9-15 and 26-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 6 and 29 recite the limitation “the same vicinity” in lines 24, 23 and 21 respectively.  There is insufficient antecedent basis for the limitations in the claims.  Claims 2-5; 7, 9-14 and 26-28, 30-32 by being dependents of Claims 1, 6 and 29 respectively are also rejected.
Claims 2-3, 7, 9 and 30-31 recite the limitation “the vicinity” in lines 1, 5, 1, 5, 1 and 5 respectively.  There is insufficient antecedent basis for the limitations in the claims.  



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-15 and 26-32 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Specifically, claims 1-7, 9-15 and 26-32 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:

	Although, claim 1 is directed toward a statutory category of invention, the claim appears to be directed toward an abstract idea.  The limitations that set forth the abstract idea are: monitoring, receiving, and storing in the data storage device, data related user activity of the one or more members, user activity including at least one of browsing activity and searching activity on one or more client devices, wherein the stored data related to user activity of the one or more members is indexed by the participant identifier of the corresponding member of the one or more members; detecting an occurrence of a transaction associated with a merchant of the one or more merchants; receiving or accessing data associated with the transaction;  determining a participant identifier of the one or more members from the data associated with the transaction; determining a length of elapsed time between the occurrence of the transaction and the occurrence of user activity of the one or more members; triggering, as a result of detecting the occurrence of the transaction associated with the participant identifier, a determination of whether: the transaction is linked to user activity of the one or more members with the participant identifier; and the respective geographical locations of the one or more members and the merchant of the one or more merchants are in the same vicinity; and if so, then: determining with a level of certainty whether the transaction is linked to user activity of the one or more members with the participant identifier, wherein the determined level of certainty varies based on: the length of the elapsed time; the data related to user activity; and the data associated with the transaction; and based on the determined level of certainty and the data related to user activity, generating one or more incentives.  These limitations comprise commercial interactions including, advertising, marketing, sales activities, and business relations; as well as managing personal behavior, and are thus, directed towards the abstract grouping of Certain Methods of Organizing Human Activity in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).
Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), the additional elements provided by the claim amount to merely use of a computer as a tool to perform or generally apply the concept of providing incentives based on the activity of a user.  In particular the claim recites the additional elements of electronic signals representing, to online, the online, the online; the online; any online; the online; the online; the online are recited at a high level of generality and are merely the use of a computer as a tool to perform and/or apply the abstract idea on a computer.  See MPEP 2106.05(f).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Simply applying the abstract idea by an electronic device is not a practical application of the abstract idea; thus, the claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the claim recites additional elements comprising electronic components.  Viewing these limitations individually, the limitations generically, referring to electronic signals, to online, do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment1.  Viewing these limitations as a combination, the claims merely instruct the practitioner to implement the abstract idea with a high level of generality, executing functions via a computer.  Therefore, the limitations of the claim as a whole, when viewed individually and as an ordered combination, do not amount to significantly more than the abstract idea.  
	Likewise, dependent claims 2-5 do not add any limitations that would remedy the 



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987.  The examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/
Primary Examiner, Art Unit 3622


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski, 561 U.S. at 610, 611)).